Case 1:19-cv-04861-ENV-SMG Document 6 Filed 01/13/20 Page 1 of 2 PageID #: 37
                                                             Sheehan & Associates, P.C.
                                 505 Northern Blvd Ste 311    tel. 516.303.0552  fax 516.234.7800
                                  Great Neck NY 11021-5101           spencer@spencersheehan.com

                                                               January 13, 2020
District Judge Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                Re: 1:19-cv-04861-ENV-SMG
                                                                    Weber-Lugo et al v. Aldi Inc.
Dear District Judge Vitaliano:

       This office represents the plaintiff. On Monday, November 18, 2019, plaintiff filed a
waiver of service setting defendant's time to answer or respond to the complaint as Friday, January
17, 2020.

         In accordance with your Honor’s Individual Rules of Practice in Civil Cases, plaintiff,
jointly and with consent of defendant, requests an extension of thirty (30) days for defendant to
answer or respond to the complaint. There have been no previous requests for adjournment or
extension of the conference date. No prior request was granted or denied. Defendant consents to
and joins plaintiff in the present request. The reason for this request is because the parties are
engaging in substantive, positive discussions regarding how they will procced, such as a motion
to dismiss the complaint or answer by defendant, an amended complaint by plaintiff or a resolution
of the issues. This request is submitted at least 48 hours prior to the original compliance date. This
requested extension does not affect any other scheduled dates. Thank you.

                                                               Respectfully submitted,

                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
Case 1:19-cv-04861-ENV-SMG Document 6 Filed 01/13/20 Page 2 of 2 PageID #: 38



                                      Certificate of Service

I certify that on January 13, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☐                 ☐                ☒
 Plaintiff’s Counsel                               ☐                 ☐                ☐

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
